STATEMENT OF THE CASE. '
REYNOLDS, J.
Plaintiff sued J. W. Lyon, J. C. Whittington, and E. B. Bow-den in solido fo” $372.97 with interest thereon at' 5% per annum from April 15, *1161924, as the price of certain building material alleged to have been sold to them by him.
By supplemental petition he alleged that the materials, the price of which are sued for, were used on property belonging to the defendant, J. W. Lyon, that no written contract and hond were recorded, and that plaintiff had given him written notice that the material was not paid for and that he would look to him for payment.
Judgment was rendered on default against the defendants Whittington and Bowden as prayed for.
The defendant, J. W. Lyon, answered, denying liability.
On these issues the case was tried and judgment was rendered in favor of the plaintiff, John T. Jeter, and against the defendant, J. W. Lyon, as prayed for.
The defendant, J. W. Lyon, has appealed.
OPINION.
The plaintiff, John T. Jeter, testified that the materials, the price of which is sued for, was sold to the defendant, E. B. Bowden, and that Bowden was a subcontractor under the defendant, J. C. Whittington, who had a contract with the defendant, J. W. Lyon, to paint his residence.
Act No. 139 of 1922, the law concerning builder’s privilege, in force at the time the materials were sold and the work done, does not entitle one furnishing materials to a subcontractor to claim a lien.
It was expressly so held in the case of Frank vs. Waters, 162 La. 255, 110 So. 413, and that case is decisive of this.
It is therefore ordered, adjudged and decreed that the judgment in favor of John T. Jeter and against J. W. Lyon appealed from be annulled, avoided and reversed, and that the demand of the plaintiff, John T. Jeter, as against the defendant, J. W. Lyon, be rejected and his suit dismissed at his cost.